DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-3, 5-7, 9-11, 13-15, 17-19
Claims amended: 1, 5, 7, 9
Claims cancelled: 4, 6, 8, 12, 14, 16, 20
New claims: n/a

Allowable Subject Matter
Claim(s) 1-3, 5-7, 9-11, 13-15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 5, 9, 13, 17 (and their respective dependent claims) is/are allowable.  Claim(s) 1-3, 5-7, 9-11, 13-15, 17-19 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. Specifically regarding A system consisting of a server computing device of displaying an attention curve relative to a progress bar which receive a request for acquiring a target video from a client computing device, obtain data associated with the target video, wherein the target video is divided into a plurality of predetermined time periods, and the data comprise a number of comment events and a number of dragging progress bar events within each predetermined time period of the target video.

system send the data to the client computing device for display of an attention curve relative to a progress bar, wherein the attention curve is generated based on determining a plurality of attention value corresponding to the plurality of predetermined time periods according to the number of comment events and the number of dragging progress bar events within each predetermined time period of the target video, wherein determine the number of comment events and the number of dragging progress events within each predetermined time period based on a plurality of playback logs sent from a plurality of client computing devices, wherein each of the plurality of playback logs comprises at least one of comment events or dragging progress bar events generated by a corresponding client computing device during playing the target video, and determine which predetermined time period among the plurality of predetermined time periods each comment event or dragging progress bar event comprised in each of the plurality of playback logs belongs to. Determine the attention value corresponding to each predetermined time period based on a formula:
Attention Value = (\NBSE / SC| + 1) x NDPBE,
wherein the NBSE indicates the number of comment events, the SC indicates a setting coefficient, and the NDPBE indicates the number of dragging progress bar events.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421